DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 8/16/2022. The Examiner notes claims 1-10 are currently pending and have been examined; claim(s) 11-20 is/are canceled without prejudice.

Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-10) in the reply filed on 8/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, & 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Brien (US 9113758 B1), hereinafter Obrien.
Regarding claim 1. Obrien discloses a brush [10] with detailing head comprising: an elongated outer shaft [12] connected to a first cleaning head [18]; said elongated shaft having an internal shaft [42]; said internal shaft is connected to a second cleaning head [28] that is retractable into at least a portion of said first cleaning head [Fig 1-4]; and said second cleaning head is controlled with a button [52] of internal shaft that extends second cleaning head out of said first cleaning head [Fig 1-4]. 
Claim 4 (Original): Obrien discloses the brush with detailing head according to claim 1, wherein said button is at least partially guided in a slot [Fig 1-4; 52 is guided by 50]. 
Claim 7 (Original): Obrien discloses the brush with detailing head according to claim 1, wherein said first cleaning head has at least one of bristles [26]. 
Claim 8 (Original): Obrien discloses the brush with detailing head according to claim 1, wherein said second cleaning head has at least one of bristles [Fig 1-4; 28 also has 26]. 
Claim 9 (Original): Obrien discloses the brush with detailing head according to claim 1, wherein said second cleaning head is smaller in size from said first cleaning head [Fig 1-4; 28 is smaller than 20]. 
Claim 10 (Original): Obrien discloses the brush with detailing head according to claim 1, wherein said inner shaft is flexible [48 is a wire and wires are flexible; additionally flexible is a relative term and it can be said that all material flex to a certain degree].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 9113758 B1) in view of Pannell (US 20120030889 A1), hereinafter Pannell.
Claim 2 (Original): Obrien discloses the brush with detailing head according to claim 1, but does not teach further includes a spring that retracts said second cleaning head into said first cleaning head. 
However Pannell teaches a similar tool/brush [201] with a second tool [204] that is extended from an internal shaft [Fig 13A-16; 204 extends from 208]. Specifically Pannell teaches a spring [219] that retracts said second cleaning head into said first cleaning head [Fig 13A-14B; ¶107; 219 is biased to keep 204 retracted]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second cleaning head as disclosed by Obrien to further include a spring that retracts said second cleaning head into said first cleaning head as disclosed by Pannell. One of ordinary skill in the art would have been motivated to use this concept to make this modification in order protect the second tool from either being damaged or damaging the first tool [Pannell:  ¶60 & ¶102].
Claim 3 (Original): Obrien discloses the brush with detailing head according to claim 1, but does not teach wherein said button is articulatable to move said second cleaning head left and right relative to said first cleaning head. 
However Pannell teaches wherein said button is articulatable to move said second cleaning head left and right relative to said first cleaning head [Fig 14B; to lock or unlock the secondary tool in an extended position the button (223) is rotated which rotates the second tool as well to the left and right relative to the first tool].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second cleaning head and button as disclosed by Obrien to have said button be articulatable to move said second cleaning head left and right relative to said first cleaning head as disclosed by Pannell. One of ordinary skill in the art would have been motivated to make this modification in order to provide a mechanism which locks the second cleaning head in an extended "in-use" position [Pannell:  Fig 14B; ¶18].
Claim 5 (Original): Obrien discloses the brush with detailing head according to claim 4, but does not teach wherein said slot has at least one side stop.
However Pannell teaches wherein said slot has at least one side stop [Fig 17-18; 262 & 270 form a side stop]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot as disclosed by Obrien to have said slot include at least one side stop as disclosed by Pannell. One of ordinary skill in the art would have been motivated to make this modification in order to provide a mechanism which locks the second cleaning head in an extended "in-use" position [Pannell:  Fig 14B; ¶18].
claim 6 (Original): Obrien discloses the brush with detailing head according to claim 5, wherein said at least one side stop is configured to lock said second cleaning head in an extended orientation from said first cleaning head [Pannell:  Fig 13A-13C &14B; ¶18]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vitantonio et al. (US 20040088808 A1) discloses a cleaning tool with a flexible internal shaft, articulated by a button in a slot, and the slot includes a side stop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723